t c no united_states tax_court llwellyn greene-thapedi petitioner v commissioner of internal revenue respondent docket no 7940-01l filed date in her original petition p challenged r’s notice_of_determination sustaining a proposed levy to collect p’s income_tax she contended among other things that r had failed to make a timely assessment of her tax_liabilities and had included excessive interest accruals in her balance due she sought a refund of certain amounts previously paid with respect to her account after the petition was filed p’s balance due was eliminated by r’s offset of p’s overpayment pursuant to sec_6402 i r c p amended her petition in the tax_court seeking an increased refund held inasmuch as r agrees that there is no unpaid tax_liability upon which a levy could be based and that no further collection action should be taken p’s challenges to the proposed levy are moot held further this court lacks jurisdiction in this collection review proceeding to determine an overpayment or to order a refund_or_credit of taxes held further this case will be dismissed as moot llwellyn greene-thapedi pro_se robert t little and michael f o’donnell for respondent opinion thornton judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with a proposed levy background when she petitioned this court petitioner resided in chicago illinois stipulated decision for taxable_year on date in a prior deficiency proceeding involving petitioner’s taxable_year this court entered a stipulated decision that petitioner had a dollar_figure deficiency in income_tax due but owed no additions to tax or penalties the parties stipulated that interest would be assessed as provided by law and that effective upon entry of the decision by the court petitioner waived the restrictions contained in sec_6213 prohibiting assessment and collection of the deficiency plus statutory interest until the decision of the tax_court becomes final all section references are to the internal_revenue_code as amended collection action on liability respondent contends that on date petitioner’s deficiency was assessed and petitioner was sent a notice of balance due including accrued interest of dollar_figure petitioner disputes that any notice of balance due was ever sent in any event petitioner made no payment on her deficiency at that time on date respondent sent petitioner a form cp urgent we intend to levy on certain assets please respond now form cp for taxable_year indicating that she owed dollar_figure by checks dated date petitioner paid respondent dollar_figure on her account ie the amount of her balance as of date contemporaneously petitioner submitted to respondent a form request for a collection_due_process_hearing dated date with respect to her tax_year on the form petitioner complained the form cp indicated that the dollar_figure balance included a penalty of dollar_figure and interest of dollar_figure the dollar_figure of interest was apparently in addition to other_amounts of previously accrued interest one of the checks was for dollar_figure the memo line on the check states that it is for additional tax under protest the other check was for dollar_figure the memo line states that this amount is for interest assessment under protest a transcript of petitioner’s account attached to the form cp sent to petitioner on date showed the dollar_figure amount as an interest assessment that was made on date the appeals_office apparently treated this request as continued that the balance shown on respondent’s form cp included erroneous penalties and interest accruals on date respondent issued petitioner a final notice--notice of intent to levy and notice of your right to a hearing the final notice with respect to her income_tax liabilities showing an assessed balance of dollar_figure and stating that this amount did not include accrued penalties and interest petitioner submitted another form dated date again requesting a hearing with respect to her taxable_year and stating i do not owe the money notice improper appeals_office hearing and notice_of_determination the appeals_office hearing consisted of an exchange of correspondence and telephone conversations during the hearing petitioner contended that she was not liable for any interest accruals between date and date on the ground that she had not received the date notice of balance due and was not notified of any balance due until date by notice_of_determination dated date continued premature on the ground that petitioner had not yet received any notice_of_federal_tax_lien filing final notice_of_intent_to_levy or notice of jeopardy_levy with respect to taxable_year the record does not otherwise conclusively establish how the dollar_figure assessed balance was calculated respondent’s appeals_office sustained the proposed collection action tax_court petition on date petitioner filed her petition in this court the petition disputed among other things interest and penalties with respect to her income_tax_liability and requested this court to order respondent to credit or refund what she alleged to be her tax overpayment for the petition also alleged that petitioner had failed to receive a meaningful appeals_office hearing as required by sec_6330 respondent’s motion for partial summary_judgment on date respondent filed a motion for partial summary_judgment with respect to the issue of whether petitioner was afforded the opportunity for an appeals_office administrative hearing under sec_6320 and sec_6330 by order dated date this court granted respondent’s motion for partial the notice_of_determination also sustained a separate collection action for petitioner’s taxable_year as explained in the following note that matter is now moot the original petition included taxable years and by order dated date this court granted respondent’s motion to dismiss for lack of jurisdiction as to taxable_year on the ground that petitioner had not been issued a notice_of_determination with respect to that year by order dated date this court dismissed the collection action as to taxable_year as being moot on the ground that respondent had conceded that the disputed tax_liability had not been assessed and that respondent had erred in issuing a final notice_of_intent_to_levy with respect to the taxable_year summary_judgment holding that petitioner was provided with a meaningful opportunity for a collection_due_process_hearing in this case petitioner’s motion to add taxable_year to this proceeding respondent’s just-described motion for partial summary_judgment indicated among other things that after the filing of the petition respondent had offset a dollar_figure overpayment from petitioner’s income_tax account against petitioner’s tax_liability resulting in full payment of petitioner’s liability on date petitioner filed a motion for leave to amend her petition to add taxable_year to this proceeding in her motion petitioner stated that she had been caught by surprise by the information in respondent’s motion that respondent had offset her overpayment against her alleged tax_liability by order dated date this court denied petitioner’s motion for leave to amend her petition the order stated respondent contends and we agree that petitioner is not permitted to dispute in this collection review proceeding respondent’s application of an overpayment the record does not conclusively establish when the offset occurred on brief respondent proposes as a finding of fact that the offset occurred on or about date subsequent to the filing of the petition in this case in fact the original petition was filed on date this proposed finding of fact appears inconsistent with respondent’s responses to petitioner’s interrogatories in which respondent stated that the offset occurred during the week beginning date to offset all or part of the tax due for taxable_year although the latter year is otherwise subject_to review under sec_6330 see eg trent v commissioner tcmemo_2002_285 district_court refund_suit petitioner then filed a refund_suit in the united_states district_court northern district of illinois eastern division claiming a refund of her overpayment the united_states moved to dismiss on the ground that as a matter of law petitioner has no claim for a overpayment because the credit against the tax_year no longer exists having been applied against petitioner’s outstanding tax_liability pursuant to sec_6402 by memorandum opinion and order entered date the district_court denied the government’s motion to dismiss on the ground that it could not determine as a matter of law that petitioner’s overpayment did not exceed her liability so that the government’s sec_6402 duty to refund any balance to such person would not arise in the district_court case the district_court stated finally the court is mindful that although the tax_court does not have concurrent jurisdiction over the issues in the present suit which relates to the tax_year see 178_f3d_465 7th cir the tax_court proceedings related to plaintiff’s tax_liability will likely resolve certain facts necessary to the resolution of the present litigation therefore this matter is stayed pending the outcome of the tax_court proceedings amended petition petitioner subsequently filed an unopposed motion for leave to file an amended petition in these tax_court proceedings in her amended petition petitioner contended that the appeals_office erred in determining that the proposed levy with respect to her taxable_year should proceed she also challenged her liability for the deficiency and associated interest on the ground that respondent had failed to make timely notice_and_demand for payment discussion this court previously dismissed this case as to petitioner’s taxable years and leaving only at issue sometime after the petition was filed respondent applied petitioner’s overpayment to offset her tax_liability consequently respondent no longer claims any amount to be due and owing from petitioner with respect to her income_tax account on supplemental brief respondent states that he intends to take no further collection action with respect to petitioner’s tax_liability accordingly respondent contends that this case should be dismissed as moot for the reasons described below we agree the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by congress see eg 112_tc_1 our jurisdiction in this case is predicated upon sec_6330 which gives the tax_court jurisdiction with respect to such matter as is covered by the final_determination in a requested hearing before the appeals_office see 115_tc_35 thus our jurisdiction is defined by the scope of the determination that the appeals officer is required to make 125_tc_14 the appeals officer’s written_determination is expected to address the issues presented by the taxpayer and considered at the hearing h conf rept pincite 1998_3_cb_9 neither party originally argued that this case was moot as to petitioner’s taxable_year mootness however is a jurisdictional question since article iii sec_2 of the constitution limits jurisdiction of the federal judicial system to ‘cases’ and ‘controversies ’ 97_tc_180 affd 983_f2d_868 8th cir the failure to question our jurisdiction is not a waiver of the right to do so for if we lack jurisdiction over an issue we do not have the power to decide it 122_tc_384 accordingly the court has an independent obligation to consider mootness sua sponte 404_us_244 for this reason the court directed the parties to file supplemental briefs addressing the issue of whether this case should be dismissed as moot at the hearing the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 see sec_6330dollar_figure the appeals officer is also required to address whether the proposed collection action balances the need for efficient tax collection with the legitimate concern that any collection action be no more intrusive than necessary sec_6330 the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer is also entitled to challenge the existence or amount of the underlying tax_liability if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 in chocallo v commissioner tcmemo_2004_152 the commissioner had acknowledged that the tax_liability he had been trying to collect by levy had been improperly assessed had refunded previously collected amounts with interest and had agreed that there was no unpaid tax_liability upon which a levy could be based accordingly this court dismissed the case as moot the court stated our jurisdiction under sec_6330 is although this language is somewhat open ended the legislative_history clarifies that this required verification pertains to legal and administrative requirements for the proposed collection action h conf rept pincite 1998_3_cb_747 generally limited to reviewing whether a proposed levy action is proper id the court declined to entertain the taxpayer’s motion for sanctions against the government reasoning that the taxpayer has received all the relief to which she is entitled under sec_6330 id similarly in gerakios v commissioner tcmemo_2004_203 we dismissed the collection review proceeding as moot where the parties agreed that there was no unpaid liability upon which a lien or levy could be based after the taxpayer had paid the liability in full in the instant case as in chocallo and gerakios respondent acknowledges that there is no unpaid liability for the determination_year upon which a levy could be based and has stated that he is no longer pursuing the proposed levy accordingly in this case as in chocallo and gerakios the proposed levy for petitioner’s tax_liability is moot in the instant case unlike in chocallo respondent does not concede that the proposed levy was improperly made nor has respondent returned to petitioner the disputed amounts that have been applied to satisfy petitioner’s account these circumstances however do not dictate a different result in this case in this case unlike in chocallo respondent has collected no amounts by levy respondent’s offset of petitioner’s overpayment against her tax account was pursuant to sec_6402dollar_figure an offset under sec_6402 does not constitute a levy action and accordingly is not a collection action that is subject_to review in this sec_6330 proceeding bullock v commissioner tcmemo_2003_5 see 124_tc_296 sec_301_6330-1 q a-g3 proced admin regs an offset is a nonlevy collection action that the internal_revenue_service may take during the suspension_period provided in sec_6330 in the instant case unlike in chocallo v commissioner supra and gerakios v commissioner supra there remains unresolved petitioner’s claims for a refund in her amended petition petitioner contends that she is not liable for the deficiency and associated interest on the ground that respondent failed to assess the deficiency and mail her a timely notice_and_demand to pay alternatively she contends that pursuant to sec_6601 she is not liable for interest accruals from the period from date when she claims respondent was required in her amended petition petitioner requested that we find that respondent was not authorized to credit her dollar_figure income_tax overpayment for against her account petitioner has not pursued this argument on brief and we deem her to have abandoned it see 117_tc_117 n concluding that taxpayers abandoned arguments and contentions asserted prior to the filing of their brief where they failed to advance those arguments and contentions on brief even if we had not concluded that petitioner had abandoned this argument however we would nevertheless conclude for the reasons discussed supra that we lack authority to consider this matter pursuant to sec_6330 to make notice_and_demand for payment of her deficiency to date when respondent sent her form cp requesting payment on brief petitioner contends that she is entitled to a refund for all compound interest she paid for the period date to date all interest she paid for periods during which interest was suspended or sic date to date and for all sums that she paid for penalties and additions and interest on such that were disallowed by the date tax_court decision petitioner’s claim for a refund arises if at all under sec_6330 as an outgrowth of her challenge to the existence and amount of her underlying tax liabilitydollar_figure pursuant to sec_6330 however whatever right petitioner may have to challenge the existence and amount of her underlying tax_liability in this proceeding arises only in connection with her challenge to the proposed collection action inasmuch as the proposed levy is moot petitioner has no independent basis to challenge the existence or amount of her underlying tax_liability in this proceeding more fundamentally sec_6330 does not expressly give this court jurisdiction to determine an overpayment or to order a refund_or_credit of taxes paid this court has not previously the right to challenge the existence and amount of underlying tax_liability encompasses the right to challenge the existence and amount of disputed interest thereon 122_tc_384 addressed the question as to whether such jurisdiction arises implicitly in collection review proceedings commenced in this court pursuant to section dollar_figure the legislative_history of this court’s overpayment and refund jurisdiction in deficiency proceedings is relevant in addressing this questiondollar_figure when our predecessor the board_of_tax_appeals the board was created in it lacked jurisdiction to determine an overpayment for the year in question in a deficiency proceedingdollar_figure cf dickerman englis inc v commissioner 5_bta_633 the revenue act of ch 44_stat_9 established the board’s jurisdiction to determine an overpayment in a deficiency proceeding the board still had no jurisdiction however to order payment of any resulting refund id pincite see united_states ex rel girard trust co v this court has exercised its inherent equitable powers to order the commissioner to return to the taxpayer property that was improperly levied upon see chocallo v commissioner tcmemo_2004_152 and to require the commissioner to provide to the taxpayer a credit with respect to property that the commissioner had seized pursuant to a jeopardy_levy but had improperly refused to sell in compliance with the taxpayer’s request made pursuant to sec_6335 see 124_tc_223 by deficiency proceeding we mean a proceeding filed in tax_court pursuant to sec_6213 challenging a notice_of_deficiency issued pursuant to sec_6212 but cf 320_us_418 n noting the board’s assumption of jurisdiction and the legislative revocation thereof to determine an overpayment for a nondeficiency year in unique circumstances where the overpayment was netted against the deficiency helvering 301_us_540 that situation persisted until when congress enacted sec_6512 giving the tax_court jurisdiction to order the refund of overpayments determined in deficiency proceedingsdollar_figure technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec 102_stat_3750 this legislative_history makes clear that congress believed that absent this legislative change the tax_court lacked authority to sec_6512 provides jurisdiction to enforce if after days after a decision of the tax_court has become final the secretary has failed to refund the overpayment determined by the tax_court together with the interest thereon as provided in subchapter_b of chapter then the tax_court upon motion by the taxpayer shall have jurisdiction to order the refund of such overpayment and interest an order of the tax_court disposing of a motion under this paragraph shall be reviewable in the same manner as a decision of the tax_court but only with respect to the matters determined in such order sec_6512 read in isolation does not expressly confine to deficiency proceedings the tax court’s jurisdiction to enforce overpayments read in the context of sec_6512 as a whole however that is clearly the effect sec_6512 describes limitations on claiming a refund_or_credit when a petition is filed in tax_court in response to a notice_of_deficiency sec_6512 confers on the tax_court jurisdiction to determine an overpayment if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment or finds that there is a deficiency but that the taxpayer has made an overpayment pursuant to sec_6512 no credit or refund will be allowed unless the tax_court determines as part of its decision that among other things the tax was paid after the mailing of the notice_of_deficiency similarly as more fully described in the following note the legislative_history indicates that enactment of sec_6512 was in response to treatment under then-present law of a refund of a tax for which the irs has asserted a deficiency h conf rept pincite 1988_3_cb_473 order the refund of any overpaymentdollar_figure in this same legislation the senate proposed to expand the tax court’s refund jurisdiction by granting the tax_court jurisdiction over tax_refund actions where the taxpayer already had a related deficiency proceeding pending in tax_court h conf rept vol ii pincite 1988_3_cb_473 this proposal was rejected in conference see id in describing present law as related to this proposal the conference_report stated the tax_court has no jurisdiction to determine whether a taxpayer has made an overpayment except in the context of a deficiency proceeding in describing the law as it existed before the enactment of sec_6512 the conference_report states the tax_court has jurisdiction to determine that a taxpayer is due a refund of a tax for which the irs has asserted a deficiency however if the irs fails to refund_or_credit an overpayment determined by the tax_court the taxpayer must seek relief in another court h conf rept pincite 1988_3_cb_473 describing the reasons for change the report of the senate_finance_committee states the committee believes that if the tax_court determines that a taxpayer is due a refund and the irs fails to issue that refund the taxpayer should not have to incur the additional time trouble and expense of enforcing the tax court’s decision in another forum rather the taxpayer should be able to enforce the decision in the court that entered the decision s rept pincite as discussed infra this situation changed in with the enactment of sec_6404 as currently designated by the taxpayer bill of right sec_2 publaw_104_168 sec_110 continued id pincite c b pincite in the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1054 congress enacted sec_6512 which clarifies that in determining an overpayment pursuant to sec_6512 the tax_court has no jurisdiction to restrain or review any credit or reduction made by the secretary under sec_6402 see h conf rept pincite 1997_4_cb_1457 stating that this amendment clarifies that the tax_court does not have jurisdiction over the validity or merits of the credits or offsets that reduce or eliminate the refund to which the taxpayer was otherwise entitled in sum given that explicit statutory authority was required before this court acquired jurisdiction to determine overpayments in deficiency cases and given that additional explicit statutory authority was required before this court acquired decades later jurisdiction to enforce such an overpayment and given that congress later clarified legislatively that this overpayment jurisdiction did not extend to reviewing credits under sec_6402 such as the credit of petitioner’s overpayment against continued stat this court has construed this provision which expressly cross-references sec_6512 as conferring on the tax_court jurisdiction to determine the amount of a taxpayer’s overpayment in a proceeding brought pursuant to sec_6404 to review the irs’s failure to abate interest see goettee v commissioner tcmemo_2003_43 her tax_liability we do not believe we should assume without explicit statutory authority jurisdiction either to determine an overpayment or to order a refund_or_credit of taxes paid in a sec_6330 collection proceedingdollar_figure as discussed below this conclusion is reinforced by the absence in sec_6330 of the traditional statutory limitations on the allowance of refunds or credits of taxes sec_6511 contains detailed limitations on the allowance of tax_credits or refunds generally sec_6511 sets out the requisite time periods for filing a claim for credit or refunddollar_figure sec_6511 limits the amount of tax to be refunded to two so-called look-back periods for claims filed within years of filing the return the refund is we do not mean to suggest that this court is foreclosed from considering whether the taxpayer has paid more than was owed where such a determination is necessary for a correct and complete determination of whether the proposed collection action should proceed conceivably there could be a collection action review proceeding where unlike the instant case the proposed collection action is not moot and where pursuant to sec_6330 the taxpayer is entitled to challenge the existence or amount of the underlying tax_liability in such a case the validity of the proposed collection action might depend upon whether the taxpayer has any unpaid balance which might implicate the question of whether the taxpayer has paid more than was owed sec_6511 requires a taxpayer to file a refund claim within years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later or if no return was filed by the taxpayer within years from the time the tax was paid sec_6511 see sec_6511 516_us_235 generally limited to the portion of the tax paid within the years immediately before the claim was filed for claims not filed within years of filing the return the refund is generally limited to the portion of the tax paid during the years immediately before the claim was filed see 516_us_235 sec_6512 generally incorporates these rules where taxpayers who challenge deficiency notices in tax_court are found to be entitled to refunds by contrast sec_6330 incorporates no such limitations on the allowance of tax refunds or credits there is no indication that in enacting sec_6330 congress intended sub silentio to provide taxpayers a back-door route to tax refunds and credits free of these longstanding and well-established limitations nor in light of the detailed and comprehensive codification of such limitations in sec_6511 and sec_6512 do we believe that congress would have intended that such limitations should arise by inference in sec_6330 with respect to claims for tax refunds or credits as to which our jurisdiction would similarly arise under sec_6330 if at all only by inference consequently we are led to the conclusion that congress did not intend sec_6330 to provide for the allowance of tax refunds and credits petitioner’s claim for a refund is based at least partly on her claim that she does not owe at least some of the assessed interest on the ground that respondent failed to make timely notice_and_demand for payment of her deficiency this court has held that in an appeal brought under sec_6330 where the existence and amount of the taxpayer’s underlying tax_liability is properly at issue our jurisdiction allows us to review the taxpayer’s claim for interest abatement pursuant to sec_6404 see 115_tc_329 as well as to redetermine the correct amount of the taxpayer’s interest liability where the claim falls outside of sec_6404 see 122_tc_384 in interest-abatement proceedings brought under sec_6404 this court has held that we have jurisdiction to determine the amount of an overpayment pursuant to sec_6404 which states rules similar to the rules of sec_6512 shall apply for purposes of this subsection see goettee v commissioner tcmemo_2003_43 we do not believe that petitioner’s refund claim is properly construed as being predicated on a claim for interest abatement pursuant to section dollar_figure but even if petitioner’s claim were neither in the administrative hearing nor in this court_proceeding has petitioner expressly asserted any claim for interest abatement pursuant to sec_6404 the gist of her claim is that respondent has erroneously or illegally assessed interest by failing to make timely notice_and_demand for payment of her deficiency a claim for interest abatement predicated on allegations of erroneous or illegal assessment is prohibited in an income_tax case such as the instant case by continued so construed that circumstance would not affect our conclusion that we lack jurisdiction under sec_6330 to determine any overpayment or to order a refund_or_credit unlike sec_6404 sec_6330 contains no cross-reference to the rules of sec_6512 nor does sec_6330 cross-reference sec_6404 which makes sec_6512 b -type rules applicable only for purposes of this subsection ie subsection h of sec_6404 sec_6404 illustrates that congress has acted infrequently to extend this court’s overpayment jurisdiction and then only in a deliberate and circumscribed manner these considerations buttress our conclusion that we should not assume overpayment jurisdiction in a sec_6330 proceeding absent express statutory provision we are mindful that the district_court has stayed petitioner’s refund case with the expectation that this court continued virtue of sec_6404 which provides no claim_for_abatement shall be filed by a taxpayer in respect of an assessment of income_tax imposed under subtitle a see urbano v commissioner t c pincite see also 54_f3d_432 7th cir 13_f3d_54 2d cir asciutto v commissioner tcmemo_1992_564 affd per order 26_f3d_108 9th cir petitioner has not alleged and the record does not suggest that she qualifies for abatement of interest under the applicable version of sec_6404 which would require unreasonable error or delay resulting from a ministerial_act see urbano v commissioner supra pincite n describing the legislative amendment which broadened the scope of sec_6404 to include managerial and ministerial acts effective for interest accruing on deficiencies for taxable years beginning after date would resolve certain relevant facts in this proceeding because we lack jurisdiction in this proceeding to determine petitioner’s overpayment or to order a refund_or_credit of petitioner’s taxes and because the proposed collection action for is now moot no factual issue remains which would affect the disposition of the case before us for us to undertake to resolve issues that would not affect the disposition of this case would at best amount to rendering an advisory opinion this we decline to do cf 64_tc_589 declining to provide an advisory opinion as to the amount of net operating losses nols in post-deficiency years in a deficiency case in which respondent had conceded nols sufficient to eliminate any deficiency for the year at issue for the reasons discussed we shall dismiss this case as moot an appropriate order of dismissal will be entered reviewed by the court gerber cohen wells halpern chiechi laro gale haines goeke kroupa and holmes jj agree with this majority opinion foley j concurs in result only colvin j concurring i accept as correct the majority’s interpretation of the statute and our lack of jurisdiction in this case however i write separately to highlight the fact that the commissioner’s offset authority can cause undesirable consequences for taxpayers and the court in collection review proceedings under sec_6320 and sec_6330 the majority holds that petitioner properly invoked the court’s jurisdiction under sec_6330 by filing a timely petition challenging respondent’s notice_of_determination regarding the proposed collection of her tax_liability for the majority also holds that action was rendered moot because petitioner later overpaid her federal_income_tax for and the commissioner offset that overpayment by the amount of her unpaid tax_liability typically in these situations a taxpayer’s only remedy may be to fully pay the tax file a refund claim and if unsuccessful institute a tax_refund suit in federal district_court or the court of federal claims as a result taxpayer protections provided in sec_6320 and sec_6330 that is the right to administrative and judicial review of the commissioner’s collection actions can quickly evaporate simply because the taxpayer overpaid his or her taxes for another year the circumstances present here may recur in future cases the combination of the commissioner’s authority to offset an overpayment and the mootness doctrine may cause taxpayer frustration and waste judicial resources the dismissal of a proceeding brought in this court under sec_6320 or sec_6330 due to the offset of an overpayment may convince taxpayers that their efforts during the administrative and judicial process were wasted taxpayers may draw little solace from the fact that they can reinstate their challenge to the commissioner’s collection action by filing a refund_suit in another court marvel wherry and holmes jj agree with this concurring opinion vasquez j dissenting i respectfully disagree with the conclusions of the majority primarily because i believe sec_6330 provides the court with jurisdiction to decide there is an overpayment additionally the majority states the proposed levy for petitioner’s tax_liability is moot majority op p i do not believe however that the case is moot rules of statutory construction remedial legislation should be construed broadly and liberally to effectuate its purposes 389_us_332 286_us_299 see 120_tc_137 washington ii noting the court’s obligation to liberally construe the remedial provisions of the internal_revenue_service restructuring and reform act of rra publaw_105_206 stat section is remedial legislation 115_tc_329 n congress enacted sec_6320 pertaining to liens and pertaining to levies to provide new protections for taxpayers with regard to collection matters s rept pincite 1998_3_cb_537 the committee believes that taxpayers are entitled to protections in dealing with the irs the committee believes that following procedures designed to unless otherwise indicated all section references are to the applicable internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure afford taxpayers due process in collections will increase fairness to taxpayers sec_6330 jurisdiction our collection action review jurisdiction is set forth in sec_6330 sec_6330 provides judicial review of determination --the person may within days of a determination under this section appeal such determination-- a to the tax_court and the tax_court shall have jurisdiction with respect to such matter the requirements for exercising our jurisdiction under sec_6330 are that we have general jurisdiction over the type of tax involved a ‘determination’ by appeals and a timely filed petition 117_tc_159 petitioner filed a timely petition with the court in this case in response to the notice_of_determination accordingly we have jurisdiction over petitioner’s case and the instant controversy is within the jurisdiction of the court id see 92_tc_776 once a taxpayer invokes the jurisdiction of the court jurisdiction lies with the court and remains unimpaired until the court has decided the controversy 85_tc_527 57_tc_720 affd 507_f2d_406 2d cir the u s court_of_appeals for the ninth circuit recently addressed mootness in the context of sec_7436 employment classification cases 425_f3d_1203 9th cir affg 121_tc_89 the commissioner argued that there was no actual case or controversy that a certain individual was an employee of the taxpayer and accordingly this deprived the tax_court of jurisdiction id pincite in affirming that the tax_court had jurisdiction the court noted the commissioner’s approach is contrary to the prevalent approach to subject-matter jurisdiction and the few cases that have considered the tax court’s jurisdiction as a general matter a federal court’s subject-matter jurisdiction is determined at the time it is invoked id pincite additionally the commissioner’s concession of a deficiency in a deficiency case does not deprive the tax_court of jurisdiction over the subject matter of that year it is the determination_of_a_deficiency rather than the existence of a deficiency that is dispositive as to our jurisdiction id pincite citing the tax court’s reasoning in the underlying case concluding we had jurisdiction in which we cited 64_tc_589 and 52_tc_787 i do not believe that the commissioner can unilaterally deprive the court of jurisdiction in sec_6330 cases by merely stating that he no longer intends to proceed with collection the congressional intent behind the enactment of sec_6330 is frustrated if the commissioner can unilaterally deprive the tax_court of jurisdiction after directing the taxpayer to the tax_court by issuing the notice_of_determination see id respondent’s statement that he will not proceed with collection is not a concession that the taxes are not due see id pincite a statement that does not change respondent’s position on the amount of tax due for cannot deprive the court of the jurisdiction we acquired when petitioner filed her petition for review of the notice_of_determination which challenged the amount of the underlying tax_liability id although respondent states that he no longer intends to take further collection action against petitioner respondent’s statement has no bearing on our jurisdiction see id pincite ltv corp v commissioner supra petitioner contends that she is entitled to a refund of her overpayment majority op pp respondent argues that he timely mailed the notice_and_demand and therefore petitioner is not entitled to an overpayment refund larger than he concedes id petitioner and respondent disagree about the date of the first notice_and_demand which affects the correct computation of petitioner’s interest which affects the correct amount of petitioner’s underlying tax_liability for which affects the amount of petitioner’s overpayment and refund id accordingly there is no question as to the existence of an actual case or controversy see charlotte’s office boutique inc v commissioner supra pincite sec_6330 determination the determination that we have jurisdiction to review under sec_6330 is set forth in sec_6330 the determination made by an appeals officer under this subsection shall take into consideration a the verification presented under paragraph b the issues raised under paragraph and c whether any proposed collection action balances the need for efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than in his pretrial memorandum dated date respondent stated what remains at issue is the amount of the refund for owed to the petitioner which turns primarily on when the notice_and_demand was sent to the petitioner for the tax_liability at the recall of this case on date respondent stated there’s an overpayment on this whole proceeding is about how large an overpayment petitioner is to receive respondent continued we’re thinking that this is a case that’s appropriate for a rule computation because whichever way the court rules it will be necessary to do a computation as to the amount of the refund i ballparked the refund at something like dollar_figure and more if the petitioner wins necessary sec_6330 see 120_tc_114 washington i halpern j concurring thus the components of subparagraphs a b and c of sec_6330 are part of the determination of the appeals officer and the determination that the tax_court has jurisdiction over pursuant to sec_6330 see washington i supra pincite halpern j concurring id pincite beghe j concurring accordingly the sec_6330 determination and our review of the sec_6330 determination consists of more than merely whether or not a notice_of_intent_to_levy or lien should be sustained and whether the commissioner can proceed with collection see also washington i 115_tc_329 krueger v commissioner tcmemo_2005_105 skrizowski v commissioner tcmemo_2004_229 sec_301_6330-1 q a-e8 i -e11 proced admin regs at the hearing petitioner contended that she was not liable for any interest accruals between date and date majority op p in her requests for a hearing petitioner claimed that she did not owe the money respondent was seeking to collect majority op pp accordingly the determination included whether petitioner was liable for any interest accruals between date and date and whether she did owe the money respondent sought to collect-- that when the overpayment was applied to there was an overpayment of her liability as there was a timely petition from the notice_of_determination we have jurisdiction to review respondent’s determinations whether petitioner was liable for interest accruals between date and date and whether there was an overpayment for sec_6330 and b d see 405_f3d_949 11th cir sec_6511 and overpayments in sec_6330 cases the majority seems to suggest that because sec_6330 does not incorporate the limitations contained in sec_6511 that sec_6511 does not apply to sec_6330 proceedings majority op pp this is contrary to our established precedent in cases where the taxpayer argued that overpayments exist for prior years that they thought should be used to reduce or the u s supreme court has provided the following definition of an overpayment any payment in excess of that which is properly due 332_us_524 85_tc_445 a tax is overpaid when a taxpayer pays more than is owed for whatever reason or no reason at all 494_us_596 n the term overpayment encompasses erroneously illegally or wrongfully collected taxes id the question of whether there is an overpayment is independent of whether there is a deficiency 81_f3d_1274 3d cir the term overpayment has the same meaning in this court as in the u s district courts and the court of federal claims 122_tc_88 eliminate the unpaid tax for the years in issue we have reviewed those arguments in 116_tc_60 tedokon v commissioner tcmemo_2002_308 and deaton v commissioner tcmemo_2005_1 we considered whether sec_6511 precluded the allowance of any portion of the taxpayers’ overpayment from prior years as a credit against the taxpayers’ tax_liabilities for subsequent years that were the years in issue--ie whether the overpayments were made within the sec_6511 look-back period in none of these cases were the overpayments made within the applicable look-back period accordingly we did not reach the issue of whether we had authority to enter a decision that an overpayment exists deciding an overpayment exists in sec_6330 cases when a taxpayer petitions this court seeking review of the commissioner’s sec_6330 determination regarding the taxpayer’s underlying tax_liability under sec_6330 we take jurisdiction over the entire underlying tax_liability cf 101_tc_551 naftel v commissioner t c pincite the term underlying tax_liability includes both amounts assessed following the issuance of a notice_of_deficiency and amounts self-assessed by taxpayers 122_tc_1 when reviewing a determination regarding sec_6330 the court reviews the underlying tax_liability 123_tc_85 washington i t c pincite halpern j concurring where a challenge to the existence or amount of a taxpayer’s underlying liability is properly before the court we should decide that challenge in the same manner as we would redetermine a deficiency pursuant to sec_6214 washington i supra pincite halpern j concurring accordingly when a taxpayer challenges the amount of the underlying liability pursuant to sec_6330 our review of the underlying tax_liability may lead to the conclusion that the underlying tax_liability should be lowered and such a finding presents the possibility of the existence of an overpayment as is the case herein particularly as sec_6330 cases involve a prepayment posture and an opportunity to contest collection of the amount of tax owed and the tax must be paid in full as a prerequisite to commencement of a refund_suit brought in u s district_court or the u s court of federal claims lack of jurisdiction to decide an overpayment in sec_6330 cases would leave taxpayers in a catch-22 where their tax was overpaid but the period of limitations on claiming the refund may have run the look-back rules of sec_6511 may limit or eliminate the amount of the refund or res judicata5 may bar their claim flora v notably sec_6330 does not provide for the suspension of the period of limitations for seeking a claim for credit or refund pursuant to sec_6511 the very purpose of statutes of limitations in the tax context is to bar the assertion of a refund claim after a certain period of time has passed without regard to whether the claim would otherwise be meritorious that a taxpayer does not learn until after the limitations_period has run that a tax was paid in error and that he or she has a ground upon which to claim a refund does not operate to lift the statutory bar 494_us_596 n it is very likely that after the time elapsed in the sec_6330 proceedings most taxpayers’ refund claims would be barred by the period of limitations contained in sec_6511 or severely limited or eliminated by the look-back rules of sec_6511 this is so because if taxpayers cannot obtain refunds as an outgrowth of a sec_6330 proceeding as respondent suggests no action taken by a taxpayer as part of the sec_6330 proceedings can be a claim_for_refund pursuant to sec_6511 see 516_us_235 jackson v commissioner tcmemo_2002_44 sec_301_6402-2 proced admin regs the supreme court in 333_us_591 stated income taxes are levied on an annual basis each year is the origin of a new liability and of a separate cause of action thus if a claim of liability or non- liability relating to a particular tax_year is litigated a judgment on the merits is res_judicata as to any subsequent proceeding involving the same claim and the same tax_year accordingly because taxpayers can claim that they overpaid their taxes paid more than was owed in a sec_6330 case majority op p note the doctrine_of res_judicata might bar taxpayers from initiating a refund_suit in u s district_court or the u s court of federal claims see estate of baumgardner v commissioner supra pincite newstat v commissioner tcmemo_2004_208 res_judicata applied to the overpayment claim in the sec_6330 case because it involved the same cause of action continued united_states 357_us_63 see 85_tc_445 explicit statutory authority majority view the majority narrowly construes the statute and concludes that explicit specific statutory authority is necessary for the court to acquire jurisdiction majority op pp we note however that when congress wants to deny the tax_court jurisdiction over overpayments and refunds it knows how to do so sec_6214 sec_6512 revenue act of ch sec_274 44_stat_56 sec_6512 states the tax_court shall have no jurisdiction under this subsection to restrain or review any credit or reduction made by the secretary under sec_6402 sec_6330 contains no explicit statutory language limiting our overpayment or refund jurisdiction accordingly in the absence of such explicit language congress did not deny us jurisdiction to decide that there has been an overpayment the majority seems to acknowledge that from our inception the board did have jurisdiction to determine an overpayment in certain circumstances majority op p note when our continued as the deficiency case lowy thoughts on practicalities of the cdp process tax notes date in cases involving the underlying tax_liability the doctrine_of res_judicata may bar a refund action subsequent to the cdp process predecessor the board_of_tax_appeals the board was created in it lacked jurisdiction to determine an overpayment for the year in question in a deficiency proceeding and citing with a signal indicating contradiction but cf 320_us_418 the majority however does not acknowledge the fact that the board decided it had overpayment jurisdiction pursuant to the revenue act of ch 43_stat_253 which created the board and established its jurisdiction which lacked explicit statutory language granting the board overpayment jurisdiction furthermore the majority contradicts its acknowledgment of the board’s conclusion that it had overpayment jurisdiction absent explicit statutory authority by stating that explicit statutory authority was required before this court acquired jurisdiction to determine overpayments in deficiency cases majority op pp a review of our overpayment jurisdiction explains why the majority’s conclusion that the language of sec_6330 does not provide overpayment jurisdiction because of the absence of explicit statutory authority is incorrect majority op pp our predecessor the board_of_tax_appeals was created by section of the revenue act of revenue act of ch sec 43_stat_336 279_us_716 277_us_551 n the revenue act of gave taxpayers the right to appeal to the board if after date the commissioner determined any assessment should be made barry v commissioner 1_bta_156 see hickory spinning co v commissioner 1_bta_409 in barry v commissioner supra pincite the commissioner contended that the board’s jurisdiction was limited to the deficiency determined for and the board could not consider the taxpayer’s overpayment claim for because any decision by the board as to would be in effect deciding whether or not the taxpayer is entitled to a refund the board disagreed and concluded that it had jurisdiction to consider the taxpayer’s overpayment claim id the board reaffirmed that it had overpayment jurisdiction pursuant to the language of the revenue act of in hickory spinning co v commissioner supra pincite walker-crim co inc v commissioner 1_bta_599 and maritime sec co v commissioner 2_bta_188 the opinions in barry v commissioner 1_bta_156 hickory spinning co v commissioner 1_bta_409 walker-crim co inc v commissioner 1_bta_599 and maritime sec co v commissioner 2_bta_188 all were reviewed by the entire board revenue revision hearings before the committee on ways and means house of representatives 69th cong statement of j gilmer korner jr chairman board_of_tax_appeals shortly after the revenue act of was enacted congress held hearings regarding the act and devoted days of the hearings to the board_of_tax_appeals revenue revision hearings before the committee on ways and means house of representatives hearings 69th cong iii-iv two points congress repeatedly heard were that the board was overwhelmed and overworked by the amount of business it had to transact and the board’s jurisdiction should be limited so that it could continue to function id pincite statement of hon andrew w mellon secretary_of_the_treasury statement of dr joseph j klein statement of j gilmer korner jr chairman board_of_tax_appeals and statement of george m morris secretary special committee on taxation of the american bar association statement of a w gregg solicitor of internal revenue treasury_department additionally a former chairman of the board_of_tax_appeals noted that the issue of the board’s jurisdiction was of great importance that congress’s grant of jurisdiction to the board was somewhat indefinite and does not clearly define what cases it may take jurisdiction of and that regarding certain overpayment cases that the board had heard as to those cases the commissioner before the board has questioned the board’s jurisdiction and the board has held that it has jurisdiction id pincite statement of charles d hamel subsequently the revenue act of ch 44_stat_56 was enacted sec_274 of the revenue act of eliminated the overpayment jurisdiction the board concluded it had in barry v commissioner supra estate of mueller v commissioner t c pincite the supreme court observed before sec_272 of the revenue act of stat of the internal_revenue_code was enacted the board_of_tax_appeals held that it had jurisdiction to determine an overpayment for a year as to which no deficiency had been found by the commissioner and to apply that overpayment against the liability for the year as to which he found a deficiency 1_bta_156 soon thereafter however congress passed sec_274 of the revenue act of now sec_272 of the internal_revenue_code taking such jurisdiction away from the board 320_us_418 n emphasis added congress at the same time also confirmed and clarified the board’s jurisdiction and authority to decide an overpayment revenue act of ch sec e 44_stat_67 thus in in barry the board decided it had overpayment jurisdiction and congress confirmed the board’s jurisdiction and authority to decide an overpayment in the revenue act of my view my view advances our established precedent that in view of the statutory scheme as a whole we think the substantive and procedural protections contained in sec_6320 and sec_6330 reflect congressional intent that the commissioner should collect the correct amount of tax montgomery v commissioner t c pincite in sec_6330 cases taxpayers should be able to claim an overpayment and the court should be able to enter a decision for an overpayment to ensure that the commissioner collects no more than the correct amount of tax although the tax_court has limited jurisdiction sec_6330 expanded the court’s jurisdiction robinette v commissioner t c pincite the language of the statute provides a broader remedy than the majority’s narrow interpretation allows montgomery v commissioner supra pincite the legislative_history does not provide any specific expression of congressional intent to bar taxpayers such as petitioner from raising an overpayment claim id pincite the majority limits the remedies available to taxpayers by holding that in sec_6330 proceedings they cannot obtain a decision that there is an overpayment furthermore the majority does not review petitioner’s challenge to the amount of her tax_liability for even though she properly raised this issue without a clear jurisdictional prohibition or inability it would be most unjust to prohibit taxpayers from claiming an overpayment of the occasionally the court has myopically seen its limited jurisdiction as reasons to be extra conservative in determining the tax court’s jurisdiction estate of baumgardner v commissioner t c pincite this is not such an occasion especially given the remedial nature of the statute in question tax in this forum and require them to seek it in another see estate of baumgardner v commissioner t c pincite i do not believe that congress intended when enacting sec_6330 to expand this court’s jurisdiction and at the same time create a situation where choice of this forum would provide such unfair results see id pincite to narrowly interpret the statute to prevent the court from deciding an overpayment exists frustrates our congressionally conferred jurisdiction as we noted in estate of baumgardner v commissioner supra pincite it is hard to imagine that congress could have intended to bifurcate an ‘overpayment’ and that it is equally hard to imagine that an ‘overpayment’ has a different meaning depending upon the forum either of those approaches would force some taxpayers to resolve a single tax controversy in two different forums and this would duplicate costs for taxpayers the majority’s approach will force taxpayers to resolve a single tax controversy in two different forums--assuming arguendo that they were not so barred by the period of limitations res_judicata or prejudiced by having their claim being reduced or eliminated by the look-back rules of sec_6511 i seek to find harmony in the statutory framework in order to avoid acute injustice to taxpayers considering the overcrowded dockets in most federal courts we cannot be insensitive to opportunities to avoid unnecessary litigation id pincite the majority merely punish taxpayers whose cash reserves make it impossible for them to pursue relief in a district_court or the court of federal claims taxpayers who are too unsophisticated to realize that a suit in district_court or the court of federal claims could preserve his right to a refund and taxpayers whose expected refund is too small in relation to attorney’s fees and other costs to justify a suit in district_court or the court of federal claims see 516_us_235 thomas j dissenting petitioner has properly invoked the jurisdiction of the court by not deciding whether petitioner is entitled to an overpayment we are leaving an essential issue unaddressed see naftel v commissioner t c pincite the consequences of omitting consideration of this issue might well require additional hearings and evidence thus placing an undue burden on the court as well as the parties id if we have jurisdiction to resolve the issue we should not ask the taxpayer who raises that issue at an appeals_office hearing and in this court to go to another court to resolve that issue washington i t c pincite beghe j concurring this is inconsistent with the goals of judicial and party economy embodied in the slogan ‘one-stop shopping’ id sec_6404 and sec_6015 the majority briefly addresses the fact that in sec_6330 cases we have jurisdiction over sec_6404 interest abatement and in interest abatement cases we have jurisdiction to find an overpayment majority op pp in addition to interest abatement in sec_6330 proceedings taxpayers also may request sec_6015 relief sec_6330 sec_6015 provides for refunds regarding sec_6015 and f relief if we can hear sec_6015 and sec_6404 claims in sec_6330 proceedings we should be able to enter decisions for overpayments and order refunds as an outgrowth of the sec_6330 proceedings as to the sec_6015 and sec_6404 claims see sec_6015 sec_6404 sec_6512 the interests of justice would be ill served if the rights of taxpayers differed according to the procedural posture of when the issue of the taxpayers’ liability for the tax in issue is brought before the court cf 122_tc_32 citing 114_tc_354 identical issues brought before a single tribunal should receive similar treatment id pincite the majority opinion creates a trap for the unwary taxpayers who choose to litigate their sec_6015 and sec_6404 claims as part of a sec_6330 proceeding cannot obtain decisions of an overpayment or a refund in tax_court if those same taxpayers had made claims for sec_6015 relief or interest abatement in a non- sec_6330 proceeding we could enter a decision for an overpayment and could order a refund sec_6015 sec_6404 sec_6512 sec_6512 the majority states that sec_6512 which grants the tax_court authority to order the refund of an overpayment is limited to overpayments in deficiency proceedings majority op pp congress added sec_6512 to the code giving us authority to order a refund of any overpayment 110_tc_440 996_f2d_607 2d cir affg tcmemo_1991_350 accordingly i believe that sec_6512 provides the court with jurisdiction to order the refund of any overpayment we decide i believe the legislative_history cited by the majority supports this view majority op p note see s rept pincite stating that the tax_court should be able to enforce a determination that a taxpayer is due a refund and that the taxpayer should not have to incur additional time trouble and expense of enforcing the refund in another forum conclusion sec_6330 cases are not merely about whether or not the commissioner can proceed with the proposed collection action whether there is an overpayment has a direct bearing on whether the commissioner can proceed with the lien or levy at issue meadows v commissioner f 3d pincite washington i t c pincite the sec_6330 determination includes the issue of an overpayment if it is raised as a relevant issue or if there is a challenge to the underlying liability sec_6330 and b accordingly i believe we have jurisdiction to enter a decision that petitioner had an overpayment in tax for the year at issue sec_6330 it would be illogical that we could conclude that the commissioner has collected too much money but we could not enter a decision that the taxpayer has overpaid his her tax the majority’s interpretation of the statute conflicts with the remedial purpose of sec_6330 if we could enter a decision for an overpayment as i propose the issue of whether the court has jurisdiction and authority to order a refund would not yet be ripe for decision as the overpayment decision would not yet be final see sec_6512 sec_7481 sec_7483 estate of quick v commissioner supra pincite o’connor v commissioner tcmemo_1992_410 i note that whether or not the court is able to enforce our decision in a sec_6330 case that the taxpayer overpaid his her taxes however is not relevant to whether we have authority to enter a decision for an overpayment respectfully i dissent swift j agrees with this dissenting opinion from our inception and for more than years the tax_court and our predecessors had jurisdiction to enter a decision for an overpayment but could not order the commissioner to credit or refund the overpayment contained in our decisions see 85_tc_527 in however congress added sec_6512 to the code giving us authority to order a refund of any overpayment 996_f2d_607 2d cir affg tcmemo_1991_350 technical_and_miscellaneous_revenue_act_of_1988 sec a publaw_100_647 102_stat_3342 accordingly whether or not the tax_court has authority to enforce a decision for an overpayment entered in a sec_6330 case is simply not relevant to our ability to enter such a decision
